DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1, 3, 5, 7, 10, 121, 123-124, 126, 128, 130, 132, 134, 136-137, 139, 141, and 143 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) that claims benefit under 35 USC 119(e) to US provisional application No. 62/965,652 filed on 24 Jan. 2020.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 29 Mar. 2021 and 2 Sep. 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 121, 123-124, and 128 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdur-Rashid et al. (WO 2021/046636 A1; provisional filed 9 Sep. 2019; see attached 892).

	Regarding claims 121, 123-124, and 128, Abdur-Rashid et al. disclose the compound 
    PNG
    media_image1.png
    229
    449
    media_image1.png
    Greyscale
 (see pg. 38).  This reads on a compound of instant formula (1) 
    PNG
    media_image2.png
    147
    179
    media_image2.png
    Greyscale
 wherein Y1=Y2=H; 
    PNG
    media_image3.png
    33
    84
    media_image3.png
    Greyscale
=double bond; and Z=CH2CH2CH2CH3.  In addition, this reads on a compound of formula (A) 
    PNG
    media_image4.png
    189
    285
    media_image4.png
    Greyscale
 wherein Y1=Y2=H; and 
    PNG
    media_image3.png
    33
    84
    media_image3.png
    Greyscale
=double bond.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (ACS Med. Chem. Lett.; published 10 Feb. 2016; see IDS filed on 29 Mar. 2021), in view of Ben-Shabat et al. (J. Med. Chem.; published 2006; see attached 892).

	Kinney et al. teach the discovery of KLS-13019, a cannabidiol-derived neuroprotective agent, with improved potency, safety and permeability (see title).  Kinney et al. disclose KLS-13019 
    PNG
    media_image5.png
    170
    304
    media_image5.png
    Greyscale
 (see abstract; pg. 426, tables 1 and 2).  Kinney et al. teach that KLS-13019 was 50 fold more potent and >400 fold safer than cannabidiol and exhibited an in vitro profile consistent with improved oral bioavailability (see abstract).  Kinney et al. teach that compound 16 was selected for further characterization based on its overall improved properties relative to CBD (1) in potency, safety, aqueous solubility, and permeability (see pg. 427).
	Kinney et al. do not disclose 
    PNG
    media_image6.png
    102
    126
    media_image6.png
    Greyscale
.
	Ben-Shabat et al. teach new cannabidiol derivatives: synthesis, binding to cannabinoid receptor, and evaluation of their anti-inflammatory activity (see title).  Ben-Shabat et al. teach that it was hypothesized that hydrogenation of CBD and CBD-DMH would produce compounds considerably more potent than their original counterparts (see pg. 1113).  Ben-Shabat et al. disclose H2-CBD 
    PNG
    media_image7.png
    227
    243
    media_image7.png
    Greyscale
 (see scheme 1).  Ben-Shabat et al. teach that it was hypothesized that hydrogenation of compounds 1 and 2 would lead to pharmacologically active compounds.  Modification of compounds 1 and 2 to make them more efficient could sustain a viable strategy in medical science development of anti-inflammatory drugs (see pg. 1115).  An increase in suppressive effects of ROI, NO, and TNF-α production by macrophages was detected by hydrogenated-1 derivatives (see pg. 1115).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kinney et al. (KLS-13019) by hydrogenating the double bond at the 8,9 positions as taught by Ben-Shabat et al. because it would have been expected to advantageously enable compound considerably more potent than their counterpart.

Claim(s) 1, 7, 121, 123-124, 128, and 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (ACS Med. Chem. Lett.; published 10 Feb. 2016; see IDS filed on 29 Mar. 2021), in view of Ben-Shabat et al. (J. Med. Chem.; published 2006; see attached 892), in further view of Abdur-Rashid et al. (WO 2021/046636 A1; published 18 Mar. 2021; see attached 892).

	Kinney et al. teach as discussed above.
	Kinney et al. do not further teach a compound of instant formula (1) 
    PNG
    media_image8.png
    148
    183
    media_image8.png
    Greyscale
 or formula (D) 
    PNG
    media_image9.png
    179
    219
    media_image9.png
    Greyscale
.
	Ben-Shabat et al. teach as discussed above.
	Abdur-Rashid et al. teach as discussed above.  Abdur-Rashid et al. teach cannabinoid derivatives, precursors and uses (see title).  Abdur-Rashid et al. teach that the disclosure relates to pharmaceutical and analytical uses of the new cannabinoid derivatives (see abstract).  Abdur-Rashid et al. teach that the disclosure describes methods for preparing p-methadienol containing deuterium, carbon-13, and carbon-14 isotopes.  The isotope containing compounds can be prepared and purified prior to transformation to the desired individual cannabinoid products.  The isotope containing precursors are air stable and shelf-stable compounds that can be stored, transported and converted into the desired isotope containing cannabinoid products on demand (see pg. 2).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Kinney et al. (CBD and KLS-13019) by further deuterating the methyl unit of the compounds as taught by Abdur-Rashid et al. because it would have been expected to advantageously enable an isotope labeled derivative prepared on demand advantageously capable of use in analytical methods.  

Claim(s) 1, 7, 134, 136, 141, and 143 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (ACS Med. Chem. Lett.; published 10 Feb. 2016; see IDS filed on 29 Mar. 2021), in view of Ben-Shabat et al. (J. Med. Chem.; published 2006; see attached 892), in further view of Devane et al. (J. Med. Chem.; published 1992; see attached 892).

Kinney et al. teach as discussed above.
Kinney et al. do not further teach a compound of formula (2) 
    PNG
    media_image10.png
    209
    219
    media_image10.png
    Greyscale
 provided that the compound comprises tritium.  Kinney et al. do not teach a compound of formula E 
    PNG
    media_image11.png
    224
    292
    media_image11.png
    Greyscale
 or formula H 
    PNG
    media_image12.png
    226
    321
    media_image12.png
    Greyscale
.
Ben-Shabat et al. teach as discussed above.
Devane et al. teach a novel probe for the cannabinoid receptor (see title).  Devane et al. teach that tritiated 7 was used as a novel probe for the cannabinoid receptor (see abstract).  Devane et al. teach that the radiolabeled probe used in most of these investigations was [3H]-1 (see pg. 2065).  Devane et al. disclose [3H]-7 
    PNG
    media_image13.png
    225
    300
    media_image13.png
    Greyscale
 (see pg. 2065).  Devane et al. teach that hydrogenation (or tritiation in the labeling experiments) of 3 would lead to pharmacologically active compounds binding well to the receptor (see pg. 2066).  Devane et al. teach that hydrogenation (and tritiation) can be done using the Wilkinson’s catalyst alone in ethyl acetate with hydrogen introduced at atmospheric pressure.  On tritiation under identical conditions the tritiated product was purified by TLC.  The specific activity of [3H]-7 was 54 Ci/mmol (see pg. 2067).  Devane et al. teach that 7 is easily obtained in tritiated form and can serve as a novel alternative probe for the cannabinoid receptor (see pg. 2067).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Kinney et al. (CBD and KLS-13019) by further tritiating the double bond at the 8,9 positions as taught by Devane et al. because it would have been expected to advantageously enable a radiolabeled probe for determining the pharmacology of the CBD derivative.

Claim(s) 1, 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (WO 2017/178807 A1; published 19 Oct. 2017; see IDS filed on 29 Mar. 2021), in view of Ben-Shabat et al. (J. Med. Chem.; published 2006; see attached 892).

	Guy et al. teach the use of cannabidivarin in the treatment of autism spectrum disorder, associated disorders and schizophrenia (see title).  Gu et al. teach CBD in the treatment of schizophrenia (see [0065], [00104]).  Guy et al. disclose cannabidivarin 
    PNG
    media_image14.png
    244
    360
    media_image14.png
    Greyscale
 (see pg. 16; [00104]).  Guy et al. teach that taken together CBDV treatment was able to provide an effective treatment option to individuals suffering from ASD, ASD-associated disorders and schizophrenia (see [00270]).  Guy et al. teach that CBDV was dissolved in ethanol, cremophor and saline (pharmaceutically acceptable excipient)(see [00141]).
	Guy et al. do not disclose 
    PNG
    media_image15.png
    105
    140
    media_image15.png
    Greyscale

	Ben-Shabat et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Guy et al. (cannabidivarin) by hydrogenating the double bond at the 8,9 positions as taught by Ben-Shabat et al. because it would have been expected to advantageously enable compound considerably more potent than their counter part.

Claim(s) 1, 3, 10, 121, 123, 126, 128, 130, and 132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (WO 2017/178807 A1; published 19 Oct. 2017; see IDS filed on 29 Mar. 2021), in view of Ben-Shabat et al. (J. Med. Chem.; published 2006; see attached 892), in further view of Abdur-Rashid et al. (WO 2021/046636 A1; published 18 Mar. 2021; see attached 892).

	Guy et al. teach as discussed above.
	Guy et al. do not further teach a compound of instant formula (1) or a compound of instant formulas A or C.
	Ben-Shabat et al. teach as discussed above.
	Abdur-Rashid et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Guy et al. (CBD and cannabidivarin) by further deuterating the methyl unit of the compound as taught by Abdur-Rashid et al. because it would have been expected to advantageously enable an isotope labeled derivative prepared on demand advantageously capable of use in analytical methods.  

Claim(s) 1, 3, 10, 134, 136, 139, 141, and 143 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (WO 2017/178807 A1; published 19 Oct. 2017; see IDS filed on 29 Mar. 2021), in view of Ben-Shabat et al. (J. Med. Chem.; published 2006; see attached 892), in further view of Devane et al. (J. Med. Chem.; published 1992; see attached 892).

	Guy et al. teach as discussed above.
	Guy et al. do not further teach a compound of instant (2) or instant formula (G).
	Ben-Shabat et al. teach as discussed above.
	Devane et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Guy et al. (CBD and cannabidivarin) by further tritiating the double bond at the 8,9 positions as taught by Devane et al. because it would have been expected to advantageously enable a radiolabeled probe for determining the pharmacology of the obvious derivative.

Claim(s) 1, 3, 10, 121, 123-124, 126, 128, 130, 134, 136-137, 139, 141, and 143 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (WO 2017/178807 A1; published 19 Oct. 2017; see IDS filed on 29 Mar. 2021), in view of Ben-Shabat et al. (J. Med. Chem.; published 2006; see attached 892), in further view of Pitt et al. (J. Labelled Cmpd; published 1975; see attached 892).

Guy et al. teach as discussed above.
Guy et al. do not further teach a compound of instant formulas (1), (2), A, C, or G.
Ben-Shabat et al. teach as discussed above.
Pitt et al. teach the synthesis of deuterium, carbon-14, and carrier free tritium labeled cannabinoids (see title).  Pitt et al. teach that the determination of drugs and their metabolites in vivo requires analytical methods capable of detecting amounts in the nanogram to picogram range.  Both radioimmunoassay and mass spectrometry AVA techniques provide this sensitivity if appropriate isotopically labeled standards are available (see pg. 551).  Pitt et al. teach that trideuteration of Δ8- and Δ9-THC at C-11 was accomplished by oxidation of Δ9-THC acetate (7a) to the ketone 7b, followed by treatment with methyl-2H3-magnesium iodide (see pgs. 554, 566-567).  Pitt et al. teach catalytic tritiation of 4’,5’-dehdyro-Δ9-THC (see pg. 5610).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify compounds of Guy et al. (CBD and cannabidivarin) by further substituting the Me group with d3-Me or by tritiating the double bond at the 8,9 positions as taught by Pitt et al. because it would have been expected to advantageously enable labeled derivatives capable of being used in analytical methods.

Claim(s) 1, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (WO 2020/104796 A1; filed 20 Nov. 2019; see attached 892), in view of Ben-Shabat et al. (J. Med. Chem.; published 2006; see attached 892).

	Guy et al. teach cannabidiol-type cannabinoid compound (see title).  Guy et al. teach that cannabidiol-C4 may have therapeutic benefit (see [0023]).  Guy et al. teach CBD (see [0015]; [0039]).  Guy et al. disclose cannabidiol-C4 
    PNG
    media_image16.png
    262
    394
    media_image16.png
    Greyscale
 (see [0039]).  Guy et al. teach that CBD-C4 may have therapeutic value in the improvement of this aspect of the avolition domain of negative symptoms in schizophrenia (see [00151]).  Guy et al. claim a composition comprising cannabidiol-C4 and one or more pharmaceutically acceptable excipients (see claim 9).
	Guy et al. do not disclose 
    PNG
    media_image17.png
    112
    137
    media_image17.png
    Greyscale
.
	Ben-Shabat et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound and composition of Guy et al. (cannabidiol-C4 and pharmaceutical composition thereof) by hydrogenating the double bond at the 8,9 positions as taught by Ben-Shabat et al. because it would have been expected to advantageously enable compound considerably more potent than their counter part.

Claim(s) 1, 5, 10, 121, 123-124, 128, 130, and 132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (WO 2020/104796 A1; filed 20 Nov. 2019; see attached 892), in view of Ben-Shabat et al. (J. Med. Chem.; published 2006; see attached 892), in further view of Abdur-Rashid et al. (WO 2021/046636 A1; published 18 Mar. 2021; see attached 892).

	Guy et al. teach as discussed above.
	Guy et al. do not further teach a compound of instant formula (1) or formula (B).
	Ben-Shabat et al. teach as discussed above.
	Abdur-Rashid et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Guy et al. (CBD and CBD-C4) by further deuterating the methyl unit as taught by Abdur-Rashid et al. because it would have been expected to advantageously enable an isotope labeled derivative prepared on demand advantageously capable of use in analytical methods.  

Claim(s) 1, 5, 10, 134, 136, 137, 141, and 143 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (WO 2020/104796 A1; filed 20 Nov. 2019; see attached 892), in view of Ben-Shabat et al. (J. Med. Chem.; published 2006; see attached 892), in further view of Devane et al. (J. Med. Chem.; published 1992; see attached 892).

	Guy et al. teach as discussed above.
	Guy et al. do not further teach compound of instant formula (2) or compound of formula (F).
	Ben-Shabat et al. teach as discussed above.
	Devane et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Guy et al. by further tritiating the double bond at the 8,9 positions as taught by Devane et al. because it would have been expected to advantageously enable a radiolabeled probe for determining the pharmacology of the obvious derivative.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618